Title: Thomas Jefferson to William D. Meriwether, 30 October 1816
From: Jefferson, Thomas
To: Meriwether, William D.


          
            Sir
            Poplar Forest Oct. 30. 16.
          
          I recieve this instant, and at this place your letter of the 17th   the property of the three younger children of Bennet Henderson decd sold to me by their guardians, paid for while they were under age, and of which I am possessed, I am ready to give up, in consequence of their refusing confirmation; and I left directions
			 accordingly with my grandson on leaving home. I will also pay any rents legally due thereon from me; and if we differ in opinion as to what rents are due I will concur in referring the decision to two or more
			 disinterested persons as you propose. I tender you the assurance of my respects.
          Th: Jefferson
        